Title: To Benjamin Franklin from Silas Deane, 22 February 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Paris 22d. Feby. 1781
The situation of public Affairs you must recollect was such, at the Time when the Revenge Cutter was fitted out at Dunkerque, that every transaction was kept as secret as possible, and covered under other Names, than of those really concerned, by which it is impossible for me, or perhaps for any one, (as Capt. Cunningham is dead) to declare positively on the Facts alledged in the Memorial of the Seamen, who complain of having being injured by him, but I will take the Liberty of giving the History of that Transaction as it was reported to me, by Mr. Hodge, & by Capt. Cunningham.— You will remember sir, that one object in purchasing & equipping the Cutter at Dunkerque, was to send Capt. Cunningham & his Men back to America, in a state to defend themselves on their passage, & to make reprisals on the Enemy if occasion presented, but France being then at Peace with England, it was promised that the Cutter should make the best of her way off the Coast of Europe, and should not attempt any thing, on the Coast of France, or England that might give offence to the latter, and cause fresh Difficulties— Mr. Carmichael & Mr Hodge went to Dunkerque to execute this Commission and finding that the American Sailors imprisoned with Capt. Cunningham, were not sufficient to man the Cutter properly, they engaged a Number in addition to them, among whom these Petitioners were probably included.— They gave Capt. Cunningham the orders which they had been directed to give, pursuant to our engagements that the Cutter should not cruise this Coast, & on their return to Paris gave an Accot. of what they had done, but never mentioned, their having sent any Seamen out, without paying them their advance Wages; nor does it appear probable that they either could, or would have done so. The Orders of Capt. Cunningham were known only to himself and his Lieutenants, the Seamen supposed that they were bound on a Cruize & were to make Prizes on the English whereever they could, without exception; and consequently when they found their Capt. avoid the English Merchantmen the first Day, they became uneasy, & in a short Time so mutinous that the Capt. was forced to make reprizals for fear of worse consequences, and he took advantage of the first He made, to put those Seamen on board, which He had engaged at Dunkerque, that he might free himself of the trouble they gave him, but he did not give Orders for the Prizes to be carried into France, but to America, (as Capt. Cunningham assur’d me in Phila.) immediately after his parting from the Prize, in which he had put them, the Prisoners left on board, contrived to get the Sailors drunk, & then rose on them and carried the Vessel into England, where, on finding that the Sailors were from Dunkerque, & that they had sailed with Capt. Cunningham equipped from that Port, it gave great Alarm and on Complaints made to the Court of France Mr. Hodge was imprisoned.— Ct. Cunningham judging it unsafe, to proceed to America, with his Crew lessen’d in number, went for Spain, he took several Prizes, but to what amount I never knew, though from the Necessity he was under of disposing of them privately, and to a disadvantage, I do not imagine the proceeds were any way considerable.— He finally returned to America, where the Cutter was sold, was refitted for Sea under his Command; he had the misfortune soon after to be taken, & is since Dead.— Though I cannot pretend to answer personally for this History of this affair, yet it is the substance of what I learned from Mr. Hodge & Capt. Cunningham, & many circumstances give it a great degree of Credit with me— Ct. Cunninghams putting Twenty Men on board a Prize, of inconsiderable Value, & their being made Prisoners, & carried into England, by the People left on board the Prize, give me Reason to believe, that the above state of Facts respecting the Conduct of those Sailors, is a just one.—
I have the honor to be with the most sincere Attachment & Respect Dear sir Your most Obedt. & Very humle. servt
Silas Deane
 
Addressed: His Excelly. / Benja Franklin Esqr
